Citation Nr: 1712690	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gout of both hands.

3.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with levoscoliosis prior to January 19, 2016.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar strain with levoscoliosis on or after January 19, 2016.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to April 1993.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2013 decision, the Board granted a 10 percent evaluation for a lumbar strain with levoscoliosis prior to May 4, 2009; and a 100 percent evaluation for hypertensive heart disease for the period from February 14, 2008, to March 10, 2009.  In addition, the Board denied the issues of entitlement to a compensable evaluation for right ear hearing loss; an evaluation in excess of 10 percent for tinnitus; an evaluation in excess of 10 percent for a lumbar strain with levoscoliosis from May 4, 2009; an evaluation in excess of 10 percent for costochondritis; an evaluation in excess of 60 percent for hypertensive heart disease for the period from March 11, 2009, to August 25, 2009; and an evaluation in excess of 30 percent for hypertensive heart disease from August 26, 2009.  

The Board remanded the remaining issues then on appeal - entitlement to service connection for a cervical spine disorder, a gastrointestinal disorder, and posttraumatic stress disorder (PTSD); whether new and material evidence had been received to reopen previously denied claims for service connection for sleep apnea, left and right hand gout, and disabilities of the right and left lower extremities, to include the knees and feet; and entitlement to an evaluation in excess of 20 percent for hypertension - for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement (NOD), but an SOC has not yet been issued, a remand to the Agency of Original Jurisdiction (AOJ) is necessary).  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development.  Finally, the Board referred additional issues to the AOJ for appropriate action, including the issue of entitlement to service connection for left ear hearing loss.  

Pursuant to the Board's October 2013 remand directives, the RO issued an SOC addressing the issues of entitlement to service connection for sleep apnea, PTSD, and right and left lower extremity disabilities, to include the knees and feet.  The Veteran perfected an appeal with respect to these issues in May 2015.  It is unclear why the RO did not include the remaining issues delineated above in the SOC.  

Moreover, while the case was in remand status, in a January 2015 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned an initial 10 percent evaluation for each lower extremity effective from March 19, 2014, constituting a complete grant of the benefit sought on appeal with respect to the claim for service connection for right and left lower extremity disabilities.  The Veteran did not thereafter perfect an appeal with the initial ratings or effective dates assigned.  Thus, those issues are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate NOD must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

While the case was in remand status, the Veteran continued to pursue additional claims.  In an April 2015 rating decision, the RO denied the Veteran's new claim for an evaluation in excess of 10 percent for a lumbar strain with levoscoliosis.  In a July 2015 rating decision, the RO granted service connection for left ear hearing loss and assigned the now service-connected bilateral hearing loss an initial noncompensable evaluation effective from February 14, 2008; and denied claims for service connection for left and right shoulder arthritis; an evaluation in excess of 10 percent for tinnitus; and an evaluation in excess of 20 percent for hypertension.  In April 2015 and August 2015, the Veteran submitted NODs with the RO's determinations, including the initial evaluation assigned for his service-connected bilateral hearing loss.
In a December 2015 decision, the Board reopened the previously denied claim for service connection for sleep apnea and determined that new and material evidence had not been received to reopen the previously denied claims for service connection for right and left knee disabilities and right and left foot disabilities.  The Board remanded the issues of entitlement to service connection for a cervical spine disability; entitlement to service connection for a gastrointestinal disability; entitlement to an evaluation in excess of 20 percent for hypertension; whether new and material evidence has been received to reopen a previously denied claim for service connection for gout of the hands; entitlement to an evaluation in excess of 10 percent for lumbar strain with levoscoliosis; entitlement to service connection for right and left shoulder arthritis; entitlement to an initial compensable evaluation for bilateral hearing loss; and, entitlement to an evaluation in excess of 10 percent for tinnitus for the issuance of an SOC.  Manlincon, supra.  The Board also remanded the issues of entitlement to service connection for PTSD and sleep apnea, as well as the issue of entitlement to TDIU for further development.  

While the case was again in remand status, in a March 2016 rating decision, the RO granted service connection for a psychiatric disability, to include PTSD, and assigned an initial 70 percent evaluation effective from July 29, 2011, constituting a complete grant of the benefit sought on appeal with respect to that issue.  In addition, the RO increased the evaluation for the Veteran's lumbar strain with levoscoliosis to 20 percent effective from January 19, 2016; and granted both TDIU and special monthly compensation at the housebound rate effective from January 14, 2013.  The Veteran did not express disagreement with that decision as to the PTSD and TDIU; therefore, those matters are no longer in appellate status.  Grantham, supra.  The new claim for a higher evaluation for the lumbar strain with levoscoliosis remained in appellate status, pending issuance of an SOC.

In addition, pursuant to the Board's December 2015 remand directives, the RO issued March 2016 and May 2016 SOCs addressing the issues of entitlement to service connection for a cervical spine disability; entitlement to service connection for a gastrointestinal disability; entitlement to an evaluation in excess of 20 percent for hypertension; whether new and material evidence has been received to reopen a previously denied claim for service connection for gout of the hands; entitlement to an evaluation in excess of 10 percent for lumbar strain with levoscoliosis prior to January 19, 2016, and in excess of 20 percent thereafter; entitlement to service connection for right and left shoulder arthritis; entitlement to an initial compensable evaluation for bilateral hearing loss; and entitlement to an evaluation in excess of 10 percent for tinnitus.  

In May 2016, the Veteran submitted a substantive appeal (dated in April 2016) on which he indicated that he only wished to pursue an appeal with respect to the claims for service connection for sleep apnea, a "spine" disorder (an apparent reference to the cervical spine disability), and gout; and increased evaluations for hypertension, lumbar strain with levoscoliosis, and hearing loss.  See also June 2016 representative written appellate brief, attempting to clarify issues identified by Veteran on his substantive appeal.  The Veteran did not otherwise perfect an appeal as to the issues of entitlement to service connection for a gastrointestinal disability and right and left shoulder arthritis or entitlement to an evaluation in excess of 10 percent for tinnitus.

In a September 2016 decision, the Board reopened the previously denied claim for service connection for gout of both hands and denied claims for service connection  for a cervical spine disability; an evaluation in excess of 20 percent for hypertension; and an initial compensable evaluation for bilateral hearing loss.  The Board remanded the issues of entitlement to service connection for gout of both hands; entitlement to service connection for sleep apnea; and entitlement to a higher evaluation for the service-connected lumbar strain with levoscoliosis for further development.  The Board also notified the Veteran and his representative of the new VA requirement to file claims on a standardized form, effective March 24, 2015, based on additional content contained in the May 2016 substantive appeal and the June 2016 written appellate brief.

The RO readjudicated the claims remanded in the September 2016 decision in a November 2016 supplemental SOC (SSOC), and the case has since been returned to the Board.  While the case was in remand status, the RO issued a December 2016 SOC addressing the issue of entitlement to an evaluation in excess of 20 percent for hypertension based on the Veteran's new claim for a higher evaluation for this disability, as denied in the July 2015 rating decision; however, the Veteran did not perfect an appeal as to that issue.  Indeed, the Board observes that the Veteran specifically requested a 20 percent evaluation for his hypertension in the August 2015 NOD, the evaluation that has been assigned since the grant of service connection for this disability.

The RO also issued a December 2016 SSOC for issues addressed in the May 2016 SOC.  The Board addressed the issue of entitlement to a higher initial evaluation for the service-connected bilateral hearing loss in the September 2016 decision.  On day following issuance of the December 2016 SSOC, the RO notified the Veteran's representative that a review of the file showed that the Veteran had not perfected an appeal as to the issues addressed in that SSOC (as previously addressed in the May 2016 SOC).  The RO also indicated that the SSOC was mailed without a blank substantive appeal form attached to it.  The Veteran's representative indicated that she would notify the Veteran of the change in lieu of sending out the substantive appeal form to him.  See December 2016 report of general information (showing RO contacted representative on December 20, 2016, in brief statement section).  The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran was allowed additional time to submit a substantive appeal as to those issues; however, he did not do so,  38 C.F.R. § 20.302; see also January 2017 written appellate brief (discussing issues previously remanded by the Board and addressed in the November 2016 SSOC).

Finally, the Board again notes that the Veteran had a pending appeal as to the issue of entitlement to an annual clothing allowance.  This issue was the subject of a Board remand in December 2014, and as best the Board can discern, it appears to remain pending at the AOJ.  Because the instant appeal arises from the Atlanta RO, and the pending clothing allowance appeal arises from the Atlanta VA Medical Center, the clothing allowance appeal will be the subject of a separate Board decision at a later date, if the benefit sought on appeal is not granted by the AOJ.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required); see also November 2015 Veterans Benefits Management System (VBMS) entry (copies of documents related to that appeal, including a copy of the Board remand).

This appeal was processed using Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gout of both hands and entitlement to a higher evaluation for lumbar strain with levoscoliosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's sleep apnea did not manifest in service and is not otherwise related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  These notice requirements apply to all five elements of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notification letters in September 2010, April 2012, October 2012, January 2013, and March 2013, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., October 2010 response to request for additional information; September 2016 RO letter (requesting that the Veteran identify any VA and non-VA treatment providers and provide authorization forms for any additional non-VA health care providers for claimed disorders).  The record also shows that the Veteran applied for disability benefits from the Social Security Administration (SSA), but his claim was denied due to his work history.  Absent any indication of further relevant records from SSA, there is no further duty to assist in this regard.  The record also includes written statements provided by the Veteran and his representative.

The Veteran was also afforded VA examinations in March 2016 and September 2016 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The September 2016 opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In addition, the AOJ has completed the development directed in the prior remands for the reopened claim decided herein.  In this regard, the AOJ requested that the Veteran identify any VA and non-VA treatment and provide authorization forms for any non-VA treatment and provided the Veteran VA examinations.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the December 2015 and September 2016 remand directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue is not considered a chronic disease for VA compensation purposes.  As such, the provisions of 38 C.F.R. § 3.303(b) for chronic diseases are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for sleep apnea.

The Veteran has contended that he has sleep apnea that began in service, as evidenced by the fact that he developed loud snoring, choking, and episodic cessation of breathing while sleeping during active duty.  He has stated that he has experienced snoring, sleep impairment, and daytime fatigue since service.  See, e.g., February 2008 original claim (reporting that he had a snoring problem and was unable to sleep and get rest which caused him to wake up tired, leaving section for date disability began blank); October 2010 and October 2012 written statements (indicating that he had not snored until he "went into the gas chambers" and that he now snored excessively, could not get a good night's sleep, and was tired during the day); October 2012 and December 2012 VA treatment records; March 2016 and September 2016 VA examination reports.  In support of his claim, he submitted written statements from his daughters in October 2010, both of whom indicated that they had observed him snoring very loudly for the past five to eight years.

The post-service VA treatment records show that the Veteran complained of symptoms related to sleep apnea in October 2012, and he was referred for a sleep study.  At a sleep medicine consultation in December 2012, he reported a history of snoring for the past 30 years that began in service.  The treatment provider noted the Veteran's reported symptoms.  Following a VA sleep study that same month, he was diagnosed with severe obstructive sleep apnea.  See December 2012 VA polysomnography report and March 2013 VA treatment record.

Initially, the Board notes that the Veteran is competent to report observable symptomatology and events, including daytime fatigue.  Nevertheless, on review, the Board finds that the Veteran's sleep apnea did not manifest in service.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of sleep apnea.  In fact, the Veteran's relevant body systems, including his nose, sinuses, and throat, were found to be normal at the time of the February 1979 entrance examination, and he denied having a history of relevant symptoms on the corresponding report of medical history.  Although a separation examination is not of record, the Veteran's nose, sinuses, and throat were found to be normal at the time of a September 1988 periodic examination.  A June 1992 service treatment record closer to separation also shows that the Veteran weighed 150 pounds, which was less than he weighed on the 1988 examination.  He also denied having sinus disease in a health questionnaire for dental treatment he reviewed in January 1993.  In addition, a January 1990 service treatment record for treatment of hypertension shows that the Veteran denied other medical problems, to the extent that the Veteran now claims that he had ongoing sleep impairment throughout service.  In addition, the Board acknowledges the Veteran's daughters' written statements as to his symptomatology; however, these statements do not support a finding of ongoing symptoms in service, as they are based on observations made many years after service.

In addition to the lack of evidence showing that sleep apnea manifested during service or within close proximity thereto, the weight of the evidence of record does not relate the disorder to the Veteran's military service.

The March 2016 VA examiner indicated that he had reviewed the record, including the "conflicting medical evidence" and concluded that it was less likely than not that the Veteran's diagnosed sleep apnea had been incurred in service.  In so finding, the examiner indicated that there was no documented medical record data provided by a specialist to support or add merit to this claim.

The Board requested an additional VA medical opinion to have an examiner consider the Veteran's reported history of in-service snoring and sleep impairment.  The September 2016 VA examiner determined that the Veteran's diagnosed sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner indicated that the Veteran's weight in 1988 was 157 pounds and that his weight around the time he was diagnosed with sleep apnea was close to 188 pounds.  The examiner explained that the Veteran's complaint of sleep impairment was more likely due to his service-connected psychiatric disability and that snoring alone was not necessarily due to obstructive sleep apnea.  The examiner further explained that it was less likely that the Veteran could have had untreated sleep apnea from the "1980s" (a reference to the Veteran's report of onset and symptoms in the body of the examination report) until 2012 without sustaining pulmonary hypertension.  In reaching this opinion, the examiner performed a thorough review of the evidence in the claims file, including the Veteran's treatment records and contentions.  

In reading the opinion as a whole and in the context of the evidence of record, the Board finds that the September 2016 VA  examiner's determination, which addresses the central medical issues in this case, was based on an analysis of the evidence and current medical understanding, and is therefore entitled to probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (providing that an examination is not rendered inadequate where the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion,"); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion of record.  In fact, at the December 2012 VA sleep medicine consultation, along with the other symptoms reported by the Veteran, it was noted that he had gained about 20 pounds over the last 10 years, which suggests a consistency with the VA examiner's determination as to the medical significance of his weight gain since service in relation to the development of his sleep apnea.

The Board has considered the Veteran and his daughter's statements; however, even assuming that they are competent to opine on this medical matter, the Board finds that the September 2016 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.

Regarding the bilateral hand claim, the Veteran was provided a VA examination in September 2016 in response to the Board's most recent prior remand.  The examiner diagnosed the Veteran with degenerative arthritis in the hands based on the current x-ray findings, but found that he did not have gout on examination.  The examiner determined that the gout was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner explained that the Veteran had a one-time gout attack of the right hand in January 2012 that was a stand-alone incident, and he had not been on any anti-gout medications since that time.  The examiner also indicated that the in-service March 1985 presumed right carpal navicular fracture had resolved, including consideration of the fact that the current x-rays were negative for any acute or old fractures.  The examiner also determined that it was less likely than not that the currently diagnosed gout of the hands was caused by or aggravated by medicine for the Veteran's service-connected hypertension.  

Although the examiner addressed questions related to the hands, the examiner indicated that the one-time gouty attack was not related to the Veteran's service because it occurred 17 years after service without fully explaining the significance of that fact.  In addition, given the recent finding of degenerative changes in the hands and the Veteran's contentions regarding his hands, an etiology opinion as to this diagnosis is needed.

Regarding the lumbar strain with levoscoliosis claim, the Veteran was provided a VA examination in September 2016 in response to the Board's most recent prior remand to obtain a VA examination that satisfies the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).  However, on review, the September 2016 VA examination does not include all of the necessary joint testing required under Correia.  Therefore, another VA examination is required to ensure compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims file to the September 2016 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current left or right hand disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left and right hand disorders.  See, e.g., January 2012 VA and private treatment records (showing that the Veteran was treated for gout in the right wrist); September 2016 VA examination report (showing diagnosis of degenerative arthritis in the hands based on current x-ray findings).

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected hypertension.

In providing this additional opinion, the examiner should discuss the medical significance of the noted 17-year time gap between the Veteran's military service and the 2012 diagnosis of gout.  The examiner should also address the diagnoses of degenerative arthritis in the hands in the September 2016 VA examination report.  See, e.g., February 2008 original claim (Veteran reported that his hands were currently painful and that he had in-service duties including being a supply clerk and lifting heavy supplies).  

In addition, the examiner should discuss medically known or theoretical causes of any current hand disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain with levoscoliosis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.

In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should also indicate whether there is any form of ankylosis.  He or she should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


